Citation Nr: 1211686	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied the Veteran's claim for a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and the claim for a TDIU.  In July 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In May 2010, the Board granted a 70 percent rating for PTSD, and remanded the remaining claim for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim for a TDIU (as reflected in a September 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

The Board notes that, while the Veteran was previously represented by the Military Order of the Purple Heart, in August 2008, before certification of the appeal to the Board, the Military Order of the Purple Heart revoked its power of attorney by way of a letter sent to the VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has been granted service connection for PTSD (rated as 70 percent disabling), fracture of the right ankle with lateral deviation of the foot and ankylosis (rated as 20 percent disabling), and residual of third degree burns of the right hand index and little fingers with small areas of the fourth and fifth digits (rated as noncompensable); the combined rating is 80 percent.

3.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the medical opinion and other evidence indicates that that these disabilities do not prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  Additionally, the letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2008 letter.  Hence, the March 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his former representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).

The Board notes that the Veteran has been awarded service connection for PTSD (rated as 70 percent disabling), fracture of the right ankle with lateral deviation of the foot and ankylosis (rated as 20 percent disabling), and residual of third degree burns of the right hand index and little fingers with small areas of the fourth and fifth digits (rated as noncompensable); the combined rating is 80 percent.  Hence, the Veteran meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU is not warranted.

On his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he was last employed in the electrical work field in 1995.  He reported that his highest level of education was 1 year of college, with no additional education or training.  He noted that he left work in 1995 due to PTSD, and that he has been unable to work since then.

The Board notes that previous medical records, including an April 2003 VA examination report and a March 2005 report from Goldsboro Psychiatric Clinic, reflect that the Veteran reported that he stopped working in 1995 due to a heart condition.

Private treatment records from the Goldsboro Psychiatric Clinic dated through June 2010 reflect that the Veteran sought treatment for his PTSD.  Symptoms endorsed included nightmares, flashbacks, sleep disturbance, exaggerated startle response, hypervigilance, intrusive thoughts, and memory impairment.  He reported panic attacks occurring 2 to 3 times per months, but indicated that he socialized frequently with his family and friends.  Other symptoms noted in these records include hallucinations, anger, decreased energy level, decrease interest level, agitation, depression, excessive worrying, and racing thoughts.  Assigned Global Assessment of Functioning (GAF) scores were 45, 50, and 40.  

On May 2008 VA psychiatric examination, it was noted that the Veteran last worked in June of 1995 in electrical work, and that he had to quit because of his heart.  After a mental status examination, a current GAF score of 51 was assigned.  It was noted that the Veteran had not worked in 13 years since he started having heart problems.  It was noted that the Veteran was irritable and stayed to himself with few friend, though he did go to church and have some interests.  The examiner opined that employment-either active or sedentary-would be problematic for the Veteran.

On VA general medical examination in February 2011, the examiner noted a variety of nonservice-connected diagnoses, including non-ischemic hypertrophic cardiomyopathy, diverticulosis, and hypertension.  As for the Veteran's service-connected right ankle disability, after examination and x-ray, a diagnosis of stable posttraumatic degenerative arthritic changes of the right ankle was assigned.  It was noted that this disability would impact occupational activities in that mobility was decreased and there would be problems with lifting and carrying.  The examiner determined that the resulting work problem would be increased absenteeism.  As regards the Veteran's service-connected scarring, a hyperpigmented macula papula, oblong-shaped scar on the medial side of the fifth digit and lateral side of the fourth of the right hand was noted.  The examiner noted that this disability caused no significant effects on employment or usual daily activities.  In general, the examiner noted that the Veteran left his last employment due to heart problems.  The examiner noted that the Veteran's disabilities, both service-connected and non-service connected rendered him unable to obtain or retain substantially gainful employment.

On VA psychiatric examination in July 2011, the examiner noted that the Veteran had not worked in over 14 years due to a heart condition, and as a result, it was difficult to determine how his current PTSD symptoms would impact his ability to work.  After obtaining a medical history and performing a mental status examination, however, the examiner determined that it is less likely than not that if the Veteran were physically able to work, that his PTSD would not keep him from gainful employment.  

A September 2010 PTSD disability benefits questionnaire completed by a VA psychologist reflect that it was beyond her scope of practice to opined as to whether or not an individual is employable as this is a legal determination rather than a clinical one.  However, she did comment on the ways the Veteran's current PTSD symptoms affected his occupational functioning.  She indicated that the signs and symptoms of the Veteran's PTSD appeared to cause mild to moderate impairment in occupational functioning, social withdrawal, increased irritability, and increased mistrust of others, which would be likely to interfere with his ability to establish and maintain effective work relationships.  She also indicated that the Veteran's sleep impairment, daytime fatigue, intrusive memories, and concentration problems were likely to cause reduced work performance both in the areas of efficiency and accuracy.  Further, she noted that it was possible that the Veteran's PTSD would cause increased tardiness or absences.  She indicated that, ignoring other medical conditions that might be causing further impairment, the Veteran would likely function best in environments that allowed him to work independently and on highly structured tasks.

The Board notes that the record reflects that the Veteran has not been employed since 1995.  However, the evidence of record establishes that the Veteran stopped working in 1995, and has remained unemployed since that time, due to his non-service connected heart condition.  

There is no indication that the Veteran, in fact, is or has been rendered unemployable due to service-connected disabilities, alone, at any point pertinent to this appeal.  The Board notes that the Veteran claims that he is unemployable largely due to his service-connected PTSD.  With regard to the Veteran's service-connected PTSD, both the July 2011 VA examination and September 2011 VA psychologist's report reflect their opinions that the Veteran would be able to be able to obtain and maintain gainful employment in certain capacities, though his psychiatric difficulties could cause difficulties with work relationships and productivity.  While service connection has been established for a right ankle disability and burns scars, on February 2011 VA general medical examination, the Veteran did not contend, nor is there evidence to suggest, that the Veteran is unemployable due to these service-connected disabilities.  Rather, the examiner noted that the scarring had no impact on employment, and that right ankle disability would cause difficulties with mobility, but would not render the Veteran unemployable.  The February 2011 examiner indicated that the Veteran's non-service connected disabilities, in concert with service-connected disabilities, rendered him unable to obtain or retain substantially gainful employment, but not his service-connected disabilities, alone.  The Board emphasizes that the Veteran has not furnished or identified any competent, supporting evidence in connection with this claim.  

Thus, the evidence does not indicate that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  While demonstrating that the Veteran would have difficulties at work and could only work in certain types of employment settings, does not demonstrate that the Veteran is physically and mentally incapable of working due to service-connected disabilities, alone.  In addition, the February 2011, July 2011, and September 2011 opinions are the only competent opinions to address the question of the Veteran's employability and these examiners indicate that the Veteran's service-connected disabilities, alone, do not render the Veteran's unemployable .  Accordingly, the Board concludes that the weight of the medical opinion and other objective evidence indicates that the Veteran's service-connected disabilities do not render him unemployable.

Furthermore, to whatever extent the Veteran attempts to establish his entitlement to a TDIU on the basis of lay assertions, alone, the Board emphasizes that the Veteran is shown to possess expertise in medical or vocational matters (see. e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and that the weight of the medical evidence does not support these assertions.  As such, the Board must conclude that the criteria for assignment of a TDIU are not met.  While the record reflects that the Veteran is not employed as he is retired, the competent, probative evidence simply does not support a finding that the Veteran is unemployable solely due to his service-connected disabilities.

As such, the Board must conclude that the criteria for a TDIU are not met.  While the record reflects that the Veteran is not employed, the competent, probative evidence simply does not support a finding that the Veteran is unemployable due to his service-connected disabilities.

Under these circumstances, the claim for a TDIU must be denied.   In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   
 


ORDER

The claim for a TDIU is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


